E COPY


                               ELECTRONIC RECORD




COA#       11-13-00052-CR                         OFFENSE:        22.02


           Jimmy Bernard Billingsley v.
STYLE:     The State of Texas                     COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                    TRIAL COURT:    Criminal District Court No. 3


DATE: 2/27/15                       Publish: NO   TC CASE #:      1235745D




                        IN THE COURT OF CRIMINAL APPEALS



          Jimmy Bernard Billingsley v.
STYLE:    The State of Texas                           cca#:      PD-0354-15

         AP/>£LLAMT>5                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

          R&fi/teh                                     JUDGE:
DATE:      jZ v/m/m*
                  2Q(<r                                SIGNED:                            PC:.
JUDGE:       fa /dfA siAA^tASuf^-                      PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE: J



                                                                              ELECTRONIC RECORD